DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-15 are pending in the application.

Information Disclosure Statement
The Information Disclosure Statement filed 11/25/2020 was considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
[0007]:  “…from a potential threat of the preceding vehicle that overtakes the present…” should be “…from a potential threat of the preceding vehicle that has overtaken the present…”
[0013]: Under the circumstances, “providing speed information” is ambiguous as to whether the speed is of the initial vehicle or of the passing vehicle. For purposes of examination it is assumed that the “speed sensor for providing speed information” is a) on the initial vehicle on which the other sensors are mounted and b) the speed information provided is that of the initial vehicle, not the vehicle approaching from behind and overtaking. 
[0031]:  “…output the sensed object…” should be “…output the existence of a sensed object…”
[0036]: The way the invention is described, the correction to the preceding vehicle width measurement is only carried out after the preceding vehicle has passed the present vehicle.  Therefore, any “determin[ing] whether where is a possibility of a collision with the preceding vehicle that has overtaken the present vehicle or select[ing] a travel route during avoidance travel for the preceding vehicle based on the vehicle width information VW_inf.” can only be carried out when the preceding vehicle is in front of the present vehicle.  For purposes of examination, any collision determination or travel path selection will be assumed to occur under such circumstances.
[0044] and [0045] are near-duplicates of each other and contain the same information. 
[0050] and [0051] are near-duplicates of each other as well. 

Claim Objections
The claims are objected to because of the following informalities:  
Claim 1: Should be rewritten to make it perfectly clear which vehicle is being referred to. “A device for recognizing a width of a vehicle” would be better written as “A device for recognizing a width of a second vehicle”, and then define “a weight selecting device” as “a weight selecting device on a first vehicle”. Continue to refer to the ego-vehicle as “the first vehicle” and the passing/overtaking vehicle as “the second vehicle.” 
Claim 1: “The selected weight information-applied image vehicle width calculation information” lacks antecedent basis.
Claims 2-7: rewrite in accordance with the use of “first vehicle” and “second vehicle” in claim 1.
Claim 8 refers to “a width of a vehicle”, but all the following sensors refer to sensors and data of a different vehicle.  Should be re-written to make it perfectly clear which vehicle is being referred to as per instructions for claim 1. This would also fix any ambiguity in claim 10.
Claims 9-13: rewrite in accordance with the use of “first vehicle” and “second vehicle” as in claim 8.
Claim 14: should be rewritten to make it perfectly clear which vehicle is being referred to, similar to claim 1.
Claim 14: “the calculated vehicle width” (line 10 pg. 21) is lacking antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more.
	On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward apparatuses and methods.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of calculating a width based on image data that is received and then multiplying that width by a weighting factor that is received, which comprises “Mathematical concepts”.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s is implemented on a generically defined “device” (physically implemented by “logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like” [0022]), and there are no further limitations or structural elements that go beyond the generic description, it can clearly be seen that the abstract idea of calculating a width based on image data that is received and then multiplying that width by a received weighting factor, is implemented on the generic elements of a computer. Furthermore, nothing is done with the calculation, and there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The specification mentions the use of “logic circuits, discrete components, microprocessors, hard-wired circuits, memory elements, wiring connections, and the like” to implement the “functional blocks, units, and/or modules” [0022], but does not go into further detail.  The use of microprocessors and other generically defined units  to implement the abstract idea of calculating a width based on image data that is received and then multiplying that width by a received weighting factor is a well-understood, routine and conventional activity.
Thus, since the claims 1-4 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.

Allowable Subject Matter
No prior art has been found for the claims so far.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661